Citation Nr: 1042422	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-00 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating evaluation in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to December 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The Veteran's bilateral pes planus is considered mild in nature.  
There is no evidence of severe pes planus with objective evidence 
of marked deformity, swelling on use of the feet, or 
characteristic callosities.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321; 4.71a, Diagnostic Code 
5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
August 2005 correspondence of the information and evidence needed 
to substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was provided 
with notice of how VA determines the disability rating and 
effective date in March 2008 correspondence. The claim was 
readjudicated in May 2009 and September 2009.  Thus, any timing 
error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case [SSOC], is sufficient to cure a timing 
defect).

Regardless, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service- connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim including the opportunity to testify at 
a Board hearing schedule for May 2010.  However, the Veteran 
notified the RO requesting the hearing be canceled and his 
records be sent to the Board for a decision.  Hence, there is no 
error or issue that precludes the Board from addressing the 
merits of this appeal.

Initial rating evaluation in excess of 10 percent for bilateral 
pes planus

Historically, the Veteran was service connected for bilateral pes 
planus in the appealed December 2005 rating decision and assigned 
a noncompensable rating, effective  June 17, 2005.  In an April 
2006 rating decision, the RO increased the evaluation to 10 
percent disabling, effective June 17, 2005.

The present appeal involves the Veteran's claim that the severity 
of his service-connected bilateral pes planus warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  In an appeal of an initial rating 
(such as in this case), consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Board will thus consider entitlement to 
"staged ratings."

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. § 
4.45 (2010).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability and to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
where evaluation is based on limitation of motion the question of 
whether pain and functional loss are additionally disabling must 
be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held, however, that 38 C.F.R. § 4.40 does not 
require a separate rating for pain but rather provides guidance 
for determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Under Diagnostic Code 5276, a bilateral acquired flatfoot (pes 
planus) will be rated as noncompensable where mild with symptoms 
relived by built-up shoe or arch support; 10 percent disabling 
where moderate with weight-bearing over or medial to the great 
toe, inward bowing of the tendo Achillis, pain on manipulation 
and use of the feet; 30 percent disabling where severe with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities; and at a maximum of 
50 percent where pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  38 
C.F.R. Part 4, Code 5276 (2010).

According to the relevant evidence of record, a January 2006 
radiology image of the feet showed no fracture, subluxation or 
evidence of radiopaque foreign body in both the left and right 
foot.  It was also noted that there was no evidence of pes planus 
on both feet.  See Radiology report from Brown and Radiology 
Associates, dated January 2006. 

However, a January 2006 VA examination record reported no 
evidence of abnormal weight bearing or posture.  However, the 
Veteran's gait was abnormal due to foot pain and required a brace 
for ambulation. There was tenderness in both feet and pes planus 
was present.  There was no valgus present and no forefoot/midfoot 
malalignment of both feet.  Palpation of the left and right foot 
plantar surface revealed moderate tenderness but good alignment 
of the bilateral Achilles tendon.  The Veteran had limitations 
with standing and walking due to severe foot pain.  He required 
bilateral foot braces and the symptoms and pain were relieved by 
corrective shoe wear.  The Veteran was diagnosed with bilateral 
pes planus.  See VA examination, dated January 2006.

A June 2009 VA outpatient treatment note indicates that the 
Veteran had chronic bilateral foot pain, "with worsening of 
bilateral foot pain."  In addition, VA outpatient treatment 
reports dated April 2009 and May 2009 show that the Veteran's 
ankles showed signs of mild edema; whereas the January 2006 
examination did not report any signs of edema.  See VA treatment 
records, dated April 2009 to  September 2009.

In April 2010 Board remanded this matter to afford the Veteran a 
new VA examination to ascertain the current degree of severity of 
the Veteran's pes planus condition.  See Board remand, dated 
April 2010.

In May 2010, the Veteran underwent a VA examination.  A physical 
examination revealed mild to moderate pes planus bilaterally with 
mild to moderate pronation and mild valgus of the forefoot.  The 
alignment of the toes were normal bilaterally with no deformities 
in any of the toes. There was no evidence of abnormal callosities 
or skin breakdowns in the plantar aspect bilaterally.  There was 
no instability or point tenderness but noted discomfort with 
attempts to passively correct the pronation and valgus of the 
midfoot.  Mild swelling was noted in both ankles on the exam and 
the Veteran reported his feet and ankles become swollen after 
activity.  However, he stated he has no problems driving and is 
able to manage his daily activities.  See VA examination, dated 
May 2010.

As noted above, the next-higher, 30 percent, rating is warranted 
for bilateral severe flatfoot with objective evidence of marked 
deformity, pain on manipulation and use accentuated indication of 
swelling on use, and characteristic callosities.  

Based upon the evidence, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted for bilateral 
pes planus.  Significantly, there is no evidence of severe pes 
planus manifested by marked deformity, and characteristic 
callosities.  In fact, the May 2010 VA examiner indicated that 
the Veteran is shown to have mild to moderate pes planus 
deformity, bilaterally.  In addition, although the Veteran 
reported swelling, there was no objective evidence of swelling in 
the feet.  As such, the Board finds that the Veteran is 
appropriately compensated with his current 10 percent rating.

As stated previously, the Board is required to consider the 
effect of pain and weakness when rating a disability of the 
musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, as well as all evidence of record 
related to limitation of motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to a rating greater than 10 percent for his bilateral 
pes planus.  In fact, the Board notes that pain on manipulation 
and use is explicitly mentioned in the criteria for evaluation of 
flat feet and has thus been specifically considered.  While the 
Veteran has complaints of pain with use, the objective findings 
show no more than moderate disability.  Furthermore, his painful 
feet do not appear to limit his daily activities.  The evidence 
of record does not reflect severe disability.  Rather, the Board 
has considered the totality of the evidence.

For these reasons, the Board determines that preponderance of the 
evidence is against the assignment of an initial evaluation in 
excess of 10 percent for bilateral pes planus.  Accordingly, the 
appeal is denied.

Extraschedular

In an exceptional case, a higher initial evaluation is available 
on an extraschedular basis.  In this case, however, there is no 
indication of record that the schedular criteria are inadequate 
to evaluate the service connected disability at issue in this 
decision.  The Veteran does not allege, and the medical evidence 
does not establish, that any of these disabilities, alone, causes 
marked interference with the Veteran's employment, or 
necessitates frequent periods of hospitalization.  At the May 
2010 VA examination the Veteran reported he has been employed 
since separation from service in 1967.  He stated he stopped 
working, however, due to a heart condition and diabetes.  In 
light of the foregoing, the Board finds that the Veteran's claims 
for higher initial evaluations do not present such exceptional or 
unusual disability pictures as to apply the extraschedular 
standards.  The Board is therefore not required to remand any of 
these claims to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


